Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to communication filed 11/06/20. 
	Response to Amendment
	The examiner acknowledges the amendment of claims 1,4,6,8-10, and 18. 
Response to Arguments
Regarding applicant’s arguments regarding the delegations, the examiner consider the programming data containing the passcode and access rights received by the programmable key as the delegations (col. 3 lines 34-40). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. And the examiner’s broadest reasonable interpretation of the term delegations include the access rights and passcode.  






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 5-6, 8-9, 10, 14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meganck US Patent 9542785.


               Regarding claim 1, Meganck teaches a method for controlling access to a physical space, the method being performed in an access control device and comprising:

communicating with an electronic key to obtain an identity of the electronic key (col. 8 lines 4-7);

obtaining a plurality of delegations (passcode and access rights), wherein each delegation is a data item indicating a delegation from a delegator to a receiver (col. 3 lines 34-40);

determining, from one of the delegations in the plurality of delegations, that there is an auxiliary condition, wherein the auxiliary condition is that access is approved for the electronic key by an auxiliary party, authenticated by a digital signature by the auxiliary party (dynamic passcode provided by the control center 101, col. 4 lines 51-65); and

granting access to the physical space when the plurality of delegations comprises a sequence of delegations covering a delegation path from the access control device to the electronic key such that, in the sequence of delegations, the delegator of the first delegation is the access control device, the receiver of the last delegation is the electronic key, and the auxiliary condition is fulfilled (access rights conditions are met before access is allowed, col. 4 lines 24-50, col. 12 lines 54-col. 13 line 6).
	Regarding claim 5, Meganck teaches the first delegation is obtained from the storage of the access control device (the mobile key interface device set the access rights in the key, col. 3 lines 36-55).


        Regarding claim 8, Meganck teaches evaluating any time constraints of all of the plurality of delegations; and wherein the step of granting access is only performed when none of the time constraints are violated (col. 12 lines 54-col. 13 line 6).

        Regarding claim 9, Meganck teaches the auxiliary party is not a delegator in the sequence of delegations (the examiner consider the electronic key interface device as the delegator and the control center as the auxiliary party, col. 4 lines 24-50, col. 12 lines 54-col. 13 line 6).
         Regarding claim 10, Meganck teaches an access control device for controlling access to a physical space, the access control device comprising:

a processor (col. 4 lines 1-3); and

a memory storing instructions that, when executed by the processor, causes the access control device to:

communicate with an electronic key to obtain an identity of the electronic key (col. 4 lines 26-37);

obtain a plurality of delegations, wherein each delegation is a delegation from a delegator to a receiver (paragraph 034-40, col. 4 lines 36-40);

determine, from one of the delegations in the plurality of delegations, that there is an auxiliary condition, wherein the auxiliary condition is that access is approved for the electronic key by an auxiliary party, indicated by a digital signature by the auxiliary party (dynamic passcode provided by the control center 101, col. 4 lines 51-65); and

grant access to the physical space when the plurality of delegations comprises a sequence of delegations covering a delegation path from the access control device (44-to the electronic key such that, in the sequence of delegations, the delegator of the first delegation is the access control device, the receiver of the last delegation is the electronic key, and the auxiliary condition is fulfilled (access rights conditions are met before access is allowed, col. 4 lines 24-50, col. 12 lines 54-col. 13 line 6).
         Regarding claim 14, Meganck teaches the first delegation is obtained from the storage of the access control device (the mobile key interface device set the access rights in the key, col. 3 lines 36-55).
         Regarding claim 15, Meganck teaches the step of obtaining a plurality of delegations comprises obtaining at least one delegation from the electronic key (lock ID information is obtained from the key, col. 5 lines 39-50).

        Regarding claim 17, Meganck teaches evaluating any time constraints of all of the plurality of delegations; and wherein the step of granting access is only performed when none of the time constraints are violated (col. 12 lines 54-col. 13 line 6).
	

               Regarding claim 18, Meganck teaches a non-transitory computer readable medium comprising a computer program for  controlling access to a physical space, the method being performed in an access control device and comprising the steps of:

communicating with an electronic key to obtain an identity of the electronic key (col. 8 lines 4-7);

obtaining a plurality of delegations (access rights), wherein each delegation is a delegation from a delegator to a receiver (col. 3 lines 34-40);



granting access to the physical space when the plurality of delegations comprises a sequence of delegations covering a delegation path from the access control device to the electronic key such that, in the sequence of delegations, the delegator of the first delegation is the access control device, the receiver of the last delegation is the electronic key, and the auxiliary condition is fulfilled (access rights conditions are met before access is allowed, col. 4 lines 24-50, col. 12 lines 54-col. 13 line 6). Meganck teaches the process is controlled by computer program (instructions, col. 4 lines 26-col. 4 line 50). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meganck US Patent 9542785 in view of Inotay et al. US Patent Application Publication 20160042207.

Regarding claims 2-3 and 11-12, Meganck is silent on teaching the auxiliary party is an employer of a person associated with the electronic key, and wherein one receiver in the sequence of delegations is an access right coordinator. Inotay et al. in an analogous art teaches the auxiliary party is an employer of a person associated with the electronic key, and wherein one receiver in the sequence of delegations is an access right coordinator (paragraph 0106).
	It would have been obvious to one of ordinary skill in the art to modify the system of Meganck as disclosed by Inotay because such modification increases the security of a facility by increasing the flexibility in the control access to restricted areas in the facility.

           Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meganck US Patent 9542785 in view of Korb US Patent Application Publication 20170109759.
	Regarding claims 7, 16, Meganck is silent on teaching each delegation obtained from the electronic key is digitally signed by the delegator of the respective delegation. Korb in an analogous art teaches digitally signing the key by the delegator of the respective delegation (paragraph 020,024).
	It would have been obvious to one of ordinary skill in the art to modify the system of Meganck as disclosed by Korb because such medication improve the security of the access control system by further ensuring the credential are received from an authorized authority. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683